Title: From Thomas Jefferson to Thomas Allen, 12 March 1805
From: Jefferson, Thomas
To: Allen, Thomas


                  
                     Sir 
                     
                     Washington Mar. 12. 05.
                  
                  Being in the moment of my departure for Monticello to take a short respite after our winter campaign, I have barely time to acknolege the reciept of your favor, and to thank you for the friendly dispositions it manifests. the last thirty years are probably more pregnant of instruction to mankind than any equal period which history furnishes. our portion of it will certainly exhibit what will be most pleasing to the friends of man. for those who live under it certainly no government can be more eligible. those indeed who administer it go through a fiery ordeal, and need all the devotion of patriotism which inspired a Decius. his sacrifice was life. with us character must be offered on the altar of public good. a few malicious men, availing themselves of the licentiousness of the press are able to test by the severest trials the firmness of a public man. but the justice which our citizens have shewn themselves capable of exercising, and their discernment between facts & falsehood will hold up an encouragement to future functionaries, which our late experiment warrants. after so much misrepresentation, to see my countrymen coming over daily to a sense of the injustice of a certain party towards me, is peculiarly gratifying & will sweeten the latest hours of retirement & life. Accept my salutations & assurances of respect
                  
                     Th: Jefferson 
                     
                  
               